Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
			Priority and Status of the Claims
1.	This application is a CON of 13/939,028 07/10/2013 ABN, which is a DIV of 11/990,049 03/16/2009 PAT 8510055, which is a 371 of PCT/US2006/030446 08/03/2006, which claims benefit of 60/705,642 08/03/2005, and claims benefit of 60/705,560 08/03/2005, and claims benefit of 60/705,559 08/03/2005, and claims benefit of 60/705,702 08/03/2005, and claims benefit of 60/705,691 08/03/2005, 
and claims benefit of 60/705,686 08/03/2005, and claims benefit of 60/705,700 08/03/2005, and claims benefit of 60/705,698 08/03/2005, and claims benefit of 60/705,662 08/03/2005, and claims benefit of 60/705,697 08/03/2005, and claims benefit of 60/705,659 08/03/2005, and claims benefit of 60/705,683 08/03/2005, 
and claims benefit of 60/705,699 08/03/2005, and claims benefit of 60/705,417 08/03/2005, and claims benefit of 60/705,418 08/03/2005, and claims benefit of 60/705,511 08/03/2005, and claims benefit of 60/705,701 08/03/2005, and claims benefit of 60/705,661 08/03/2005, and claims benefit of 60/705,594 08/03/2005, 
and claims benefit of 60/705,695 08/03/2005, and claims benefit of 60/705,512 08/03/2005, and claims benefit of 60/705,416 08/03/2005, and claims benefit of 60/705,591 08/03/2005, and claims benefit of 60/705,703 08/03/2005.
2.	Amendment of claims 43, 46-47, 50-51, 53, and 55-56, and cancelation of claims 1-42 and 52 in the amendment filed on 2/24/2021 is acknowledged. Claims 43-51 and 53-57 are pending in the application.  
Responses to Amendments/Arguments
3.	The rejection of claims 43 and 50-51 under 35 U.S.C. 112 (b) has been overcome in the amendment filed on 2/24/2021.  
4.	Applicant's arguments regarding the rejection of claims 43 and 50-51 under 35 U.S.C. 112 (a) have been fully considered but they are not persuasive.  
	Applicants state “Applicant traverses. In contrast to the accepted views in the art (see discussions infra), applicant discovered that GABA-A a5 receptor agonists are useful in treating cognitive impairment in subjects in need or at risk thereof. The instant pharmaceutical composition claims reflect that discovery. They characterize those agonists as being capable of increasing the abundance or enhancing the function of the GABA-A a5 receptor gene (UniGene Accession Number NM_017295), its homologues, or its expressed gene product. The agonists can also beneficially alter the cognitive status of a mammal to whom the compound is administered to be similar to one or both of an aged mammal without cognitive impairment or a young mammal without cognitive impairment.”, see page 6.
	However, while the level of the skill in the chemical arts is high, it would require undue experimentation of one of ordinary skill in the art to resolve any purified alkaloids compounds without limitation. There is no guidance or working examples present for constitutional any “GABA-Aα5 receptor agonist”  without limitation for the instant invention. Incorporation of the limitation of the “GABA-Aα5 receptor agonist r” (i.e., claim 44) supported by the specification into claim 43 and 50-51 would overcome this rejection.
5.	Applicant's arguments regarding the rejection of claims 43-51 and 53-57 under 35 U.S.C. 103 (a) over Cook et al. ‘995, Chambers et al.  and Bryant  et al. ‘761 have been fully considered but they are  not persuasive.  
Cook does not teach or suggest the use of GABA-A α5 receptor agonist for treating cognition. Cook refers to the use of stereospecific benzodiazepine derivatives, or their salts and prodrugs, for the treatment of anxiolytic or convulsant disorders… Chamber states that compound 43 is “a full inverse agonist at the GABA-A a5 receptor and is functionally selective over the other major GABA-A receptor subtypes” (see Abstract)…. Bryant does not cure the defects in Cook and Chambers. Bryant refers to the use of tetralone derivatives for enhancing cognition. Briefly, Bryant notes that “the compounds of formula (I) are of potential value in the treatment or prevention of a wide variety of clinical conditions which can be alleviated by a ligand selective for GABAA receptors containing the a5 subunit. In particular, they are desirably inverse agonists of the a5 subunit.” (See Column 7 paragraph 7). Therefore, similarly to Chambers. Bryant refers to the use of a pharmaceutical composition whose activity is the opposite to that of the claimed compositions.”,  see pages 7-9.
	However, it is noted that the instant invention claims 43-51 and 53-57 is drawn to a product claim, which is a pharmaceutical composition comprising GABA-A α5 receptor agonist. Cook et al. ‘995 discloses a compound/composition of formula (I) as GABA-A α5 receptor agonist for treating cognition, see columns 1-2, 83 and 87.  A specific compound with RN 183239-39-6 has been disclosed in Cook et al. CAS:144:108370.
	Chambers et al. disclose a compound No 43 as a GABA-A α5 receptor agonist for enhancing  cognitive performance, see Figures 1-3 on page 2235. The chemical structure of compound 43 is disclosed in Chambers et al. ‘415, see RN: 544651-95-8, 
Bryant  et al. ‘761 discloses a compound/composition of formula (I) as GABA-A α5 receptor agonist for treating cognition, see columns 1-2 and 26.  A specific compound with RN 256222-36-3 has been disclosed in Bryant et al. CAS:132:122395.
Cook et al. ‘995, Chambers et al., and  Bryant  et al. ‘761 compound/ compositions read on the instant GABA-A α5 receptor agonist in claim 44.
In re Spada, 15 USPQ2d 1655 (Fed. Cir. 1990), and MPEP 2112.01.    Therefore Cook et al. ‘995, Chambers et al.,  and  Bryant  et al. ‘761 compound/ compositions still render over the instant invention.  The rejection of claims 43-51 and 53-57 under 35 U.S.C. 103 (a) over Cook et al. ‘995, Chambers et al., and  Bryant  et al. ‘761 is maintained.  Since claim 52 has been canceled, therefore the rejection of claim 52 under 35 U.S.C. 103 (a) has been obviated herein.
6.	Since	a terminal disclaimer against Gallagher et al. ‘055 has not been filed to the Office, therefore the rejection of claims 43-51 and 53-57 under the obviousness-type double patenting over Gallagher et al. ‘055 is maintained.  Applicants are requested to file a terminal disclaimer to overcome the rejection. Since claim 52 has been canceled, therefore the rejection of claim 52 under the obviousness-type double patenting has been obviated herein.
7.       THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
	





/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629    

April 13, 2021